UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-11954 VORNADO REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 22-1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York 10019 (Address of principal executive offices) (Zip Code) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of March 31, 2011, 184,239,623 of the registrant’s common shares of beneficial interest are outstanding. PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of March 31, 2011 and December 31, 2010 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2011 and 2010 4 Consolidated Statements of Changes in Equity (Unaudited) for the Three Months Ended March 31, 2011 and 2010 5 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2011 and 2010 6 Notes to the Consolidated Financial Statements (Unaudited) 8 Report of the Independent Registered Public Accounting Firm 32 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 55 Item 4. Controls and Procedures 56 PART II. Other Information: Item 1. Legal Proceedings 57 Item 1A. Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3. Defaults Upon Senior Securities 58 Item 5. Other Information 58 Item 6. Exhibits 58 Signatures 59 Exhibit Index 60 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY TRUST CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) March 31, December 31, ASSETS Real estate, at cost: Land $ 4,594,154 $ 4,598,303 Buildings and improvements 12,723,892 12,733,487 Development costs and construction in progress 220,356 218,156 Leasehold improvements and equipment 125,859 124,976 Total 17,664,261 17,674,922 Less accumulated depreciation and amortization (2,841,824) (2,763,997) Real estate, net 14,822,437 14,910,925 Cash and cash equivalents 618,361 690,789 Restricted cash 234,273 200,822 Marketable securities 821,920 766,116 Accounts receivable, net of allowance for doubtful accounts of $67,589 and $62,979 167,621 157,146 Investments in partially owned entities 1,116,294 927,672 Investment in Toys "R" Us 556,189 447,334 Real Estate Fund investments 230,657 144,423 Mezzanine loans receivable, net 140,567 202,412 Receivable arising from the straight-lining of rents, net of allowance of $7,972 and $7,323 732,384 720,806 Deferred leasing and financing costs, net of accumulated amortization of $233,987 and $223,131 359,677 368,314 Identified intangible assets, net of accumulated amortization of $350,104 and $338,508 333,270 348,745 Assets related to discontinued operations - 234,464 Due from officers 13,181 13,187 Other assets 345,569 384,316 $ 20,492,400 $ 20,517,471 LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Notes and mortgages payable $ 8,594,920 $ 8,259,298 Senior unsecured notes 982,588 1,082,928 Exchangeable senior debentures 492,690 491,000 Convertible senior debentures 187,198 186,413 Revolving credit facility debt 374,000 874,000 Accounts payable and accrued expenses 469,443 438,479 Deferred credit 578,629 583,369 Deferred compensation plan 97,951 91,549 Deferred tax liabilities 13,279 13,278 Liabilities related to discontinued operations - 255,922 Other liabilities 90,338 82,856 Total liabilities 11,881,036 12,359,092 Commitments and contingencies Redeemable noncontrolling interests: Class A units - 12,634,510 and 12,804,202 units outstanding 1,105,520 1,066,974 Series D cumulative redeemable preferred units - 10,400,001 units outstanding 261,000 261,000 Total redeemable noncontrolling interests 1,366,520 1,327,974 Vornado shareholders' equity: Preferred shares of beneficial interest: no par value per share; authorized 110,000,000 shares; issued and outstanding 32,339,009 and 32,340,009 shares 782,933 783,088 Common shares of beneficial interest: $.04 par value per share; authorized 250,000,000 shares; issued and outstanding 184,239,623 and 183,661,875 shares 7,340 7,317 Additional capital 6,935,735 6,932,728 Earnings less than distributions (1,208,993) (1,480,876) Accumulated other comprehensive income 130,614 73,453 Total Vornado shareholders' equity 6,647,629 6,315,710 Noncontrolling interests in consolidated subsidiaries 597,215 514,695 Total equity 7,244,844 6,830,405 $ 20,492,400 $ 20,517,471 See notes to the consolidated financial statements (unaudited). 3 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three Months Ended March 31, (Amounts in thousands, except per share amounts) REVENUES: Property rentals $ 571,160 $ 552,457 Tenant expense reimbursements 90,959 91,930 Cleveland Medical Mart development project 40,699 - Fee and other income 34,293 40,927 Total revenues 737,111 685,314 EXPENSES: Operating 290,773 274,693 Depreciation and amortization 132,227 133,793 General and administrative 59,003 48,630 Cleveland Medical Mart development project 38,278 - Acquisition and other costs 18,270 - Total expenses 538,551 457,116 Operating income 198,560 228,198 Income applicable to Toys "R" Us 112,944 125,870 Income from partially owned entities 16,284 11,344 Income from Real Estate Fund 1,080 - Interest and other investment income, net 117,108 14,704 Interest and debt expense (including amortization of deferred financing costs of $4,633 and $4,426 respectively) (134,765) (135,727) Net gain on disposition of wholly owned and partially owned assets 6,677 3,305 Income before income taxes 317,888 247,694 Income tax expense (6,382) (5,580) Income from continuing operations 311,506 242,114 Income (loss) from discontinued operations 134,315 (9,570) Net income 445,821 232,544 Net (income) attributable to noncontrolling interests in consolidated subsidiaries (1,350) (213) Net (income) attributable to noncontrolling interests in the Operating Partnership, including unit distributions (31,808) (17,779) Net income attributable to Vornado 412,663 214,552 Preferred share dividends (13,448) (14,267) NET INCOME attributable to common shareholders $ 399,215 $ 200,285 INCOME PER COMMON SHARE - BASIC: Income from continuing operations, net $ 1.49 $ 1.15 Income (loss) from discontinued operations, net 0.68 (0.05) Net income per common share $ 2.17 $ 1.10 Weighted average shares 183,988 181,542 INCOME PER COMMON SHARE - DILUTED: Income from continuing operations, net $ 1.46 $ 1.14 Income (loss) from discontinued operations, net 0.66 (0.05) Net income per common share $ 2.12 $ 1.09 Weighted average shares 191,529 183,445 DIVIDENDS PER COMMON SHARE $ 0.69 $ 0.65 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY TRUST
